Citation Nr: 0026683	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $872.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from February 1954 to 
April 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1998 by the Committee 
on Waivers and Compromises (COWC) of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. In October 1993, the appellant was awarded nonservice-
connected pension benefits, effective from March 30th, 
1993.

2. In May 1997, the RO adjusted the appellant's pension 
benefits to reflect his receipt of unreported income from 
the Social Security Administration.  As a consequence of 
this action, an overpayment in the amount of $795.00 was 
created.

3. In July 1997, the appellant was notified that his pension 
payments would be adjusted to reflect his receipt of 
additional income in 1994 and 1995.

4. In October 1997, the RO implemented the reduction of the 
appellant's pension benefits and an overpayment in the 
amount of $606.00 was created.

5. In November 1997, the RO adjusted the appellant's pension 
based upon notification of the appellant's receipt of 
additional unreported Social Security Administration 
benefits and an overpayment in the amount of $817.00 was 
created.

6. In July 1998, the COWC denied the appellant's request for 
waiver of the outstanding indebtedness in the amount of 
$2,218.00.

7. In October 1999, the COWC denied waiver in the amount of 
$872.00 and granted waiver of the remainder of the 
outstanding indebtedness based upon the appellant's 
reported financial hardship.

8. The appellant's financial status as documented on 
Financial Status Reports dated from October 1997 to August 
1999, which reflect that his monthly expenses have 
consistently exceeded his monthly income, has essentially 
remained unchanged.

9. Recovery of the overpayment would result in undue 
financial hardship.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits is against 
the standard of equity and good conscience.  38 U.S.C.A. 
§§ 5107(b), 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would nullify the objectives for which the benefits were 
intended; unjust enrichment to the debtor; and whether 
reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the overpayment and thus, consideration of wavier of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  In reaching 
this conclusion, the Board notes that the Committee concluded 
that while the appellant had been notified of the 
requirements of reporting income to VA and that his failure 
to report Social Security income resulted in the creation of 
the overpayment, VA also was at fault to a degree since 
reported Social Security benefits for the appellant's wife 
were overlooked.  However, the Committee further indicated 
that the appellant's fault was greater than VA's.  
Subsequently, in October 1999, the COWC denied the 
appellant's claim for waiver with respect to $872.00 which 
had already been collected and waived the remaining 
outstanding indebtedness on the basis of undue financial 
hardship.

In reviewing this determination, the Board notes that the 
appellant has submitted multiple Financial Status Reports 
dated from October 1997 to August 1999.  These reports 
document that the appellant's financial status over a period 
of several years remained essentially unchanged.  The 
appellant's reported monthly expenses have consistently 
equaled or exceeded his monthly income and in view of these 
circumstances and the extraordinary amount of reported 
medical expenses, the undersigned concludes that recovery of 
the indebtedness in the amount of $872.00 would result in 
undue financial hardship.  In this regard, the Board notes 
that the circumstances which led to the finding of undue 
financial hardship as applied by the COWC for their partial 
waiver have been present since approximately October 1997.  
The Board finds no material change in the appellant's 
financial status over the time period in question which would 
serve as a reasonable basis to support the conclusion that, 
upon recovery of the indebtedness, undue financial hardship 
would not have been present at one point in time and present 
at some other subsequent point in time.  

Accordingly, in view of the above, the Board cannot, in good 
conscience, come to the conclusion that the appellant must 
repay the pension overpayment indebtedness in the amount of 
$872.00.  The risk of undue financial hardship is shown from 
at least October 1997 and as such, waiver of recovery of this 
overpayment is in order.  38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the pension overpayment in the amount 
of $872.00 is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

